     Case 1:19-cr-00055-NONE-SKO Document 33 Filed 08/31/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5
 6    Attorney for Defendant
      MANUEL QUEVEDO-RAMIREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                       Case No. 1:19-cr-00055 NONE
                                                       Case No. 1:20-cr-00066 DAD
12                    Plaintiff,
13            v.                                       STIPULATION TO CONTINUE
                                                       SENTENCING;
14                                                     ORDER
       MANUEL QUEVEDO-RAMIREZ,
15
                      Defendant.                       DATE: September 17, 2020
16                                                     TIME:  10:00 a.m.
                                                       JUDGE: Hon. Dale A. Drozd
17
18
19           IT IS HEREBY STIPULATED by and between the parties, through their respective
20    counsel, that the sentencing hearing in Case No. 1:19-cr-00055 NONE, scheduled for September
21    4, 2020, may be continued to September 17, 2020, or the soonest date thereafter convenient to
22    the Court. The parties further request that Disposition in Case No. 1:20-cr-00066 DAD also be
23    continued to September 11, 2020.
24           Since Mr. Quevedo-Ramirez entered his plea agreement, the parties have reached a
25    further agreement that will result in a joint sentencing recommendation to the Court. However,
26    because the sentencing agreement modifies the previously entered plea agreement, the parties
27    have prepared a supplemental written agreement for Mr. Quevedo-Ramirez to sign and file with
28    the court prior to sentencing. The signed supplemental agreement has not yet been received by
     Case 1:19-cr-00055-NONE-SKO Document 33 Filed 08/31/20 Page 2 of 2


 1    defense counsel and it is doubtful this will occur prior to the current sentencing date. The parties

 2    request a short continuance to allow time for receipt and filing of the signed supplemental

 3    agreement prior to sentencing.

 4            The parties agree that the delay resulting from this continuance shall be excluded in the

 5    interest of justice, for effective defense investigation and preparation, pursuant to 18 U.S.C. §

 6    3161(h)(7)(A).

 7                                                           Respectfully submitted,

 8                                                           McGREGOR W. SCOTT
                                                             United States Attorney
 9
10    DATED: August 31, 2020                                 /s/ Laura D. Withers
                                                             LAURA D. WITHERS
11                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
12
13                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
14
15    DATED: August 31, 2020                                 /s/ Eric V. Kersten
                                                             ERIC V. KERSTEN
16                                                           Assistant Federal Defender
                                                             Attorney for Defendant
17                                                           MANUEL QUEVEDO-RAMIREZ

18
19                                                 ORDER

20            IT IS SO ORDERED. The sentencing for Manuel Quevedo-Ramirez in Case No.

21    1:19-cr-00055 NONE, and Disposition in Case No. 1:20-cr-00066 DAD are continued to

22    September 17, 2020.

23
      IT IS SO ORDERED.
24
25
         Dated:       August 31, 2020
                                                         UNITED STATES DISTRICT JUDGE
26
27

28

       Quevedo-Ramirez: Stipulation                    -2-
       to Continue Sentencing
